                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 JOHN F. CHASE,                             )
                                            )
                          PLAINTIFF         )
                                            )
 V.                                         )       CIVIL NO. 2:18-CV-165-DBH
                                            )
 ENDEAVOR PROJECT                           )
 CONSULTANTS, LLC, ET AL.,                  )
                                            )
                          DEFENDANTS        )


   ORDER ON APPLICATION FOR ENTRY OF DEFAULT AND DEFAULT
 JUDGMENT AGAINST DEFENDANTS ARTHUR MERSON AND ENDEAVOR
                 PROJECT CONSULTANTS, LLC


      The motion and renewed motion for entry of default and default judgment
against the defendant Arthur Merson are both DENIED. The defendant has now
obtained a lawyer and filed an Answer, and on today I granted his motion for
extension of time to do so.
      The application for default judgment against the defendant Endeavor
Project Consultants LLC, allegedly owned by the defendant Merson, Complaint
¶ 25, and the renewed motion for default and default judgment against it are
DENIED. Today it filed an Answer through the same lawyer, and I DIRECT the
Clerk’s Office to set aside, for good cause, the default previously entered against
that defendant, now that it and its alleged owner have found a lawyer. The
matter has not advanced to a degree that vacating the default unduly prejudices
the plaintiff, and it is preferable for the case to be resolved on the merits.

      SO ORDERED.

      DATED THIS 22ND DAY OF JANUARY, 2019

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE
